DETAILED ACTION
INFORMATION CONCERNING RESPONSES
Response to Amendment
This Office Action is in response to applicant’s communication filed on October 12, 2021, in response to PTO Office Action mailed on August 2, 2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, claims 1 and 11 have been amended. As a result, claims 1-22 are now pending in this application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Response to Arguments
Applicant's arguments filed on October 12, 2021, in response to PTO Office Action mailed on August 2, 2021, have been fully considered and are persuasive. Hence, the rejection has been withdrawn. However, upon further review a new ground of rejection has been made in view of Yuan et al. (Publication Number US 2014/0322980 A1).
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 11-14, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lamm et al. (Publication Number US 2014/0013024 A1) in view of Yuan et al. (Publication Number US 2014/0322980 A1).
As per claim 1, Lamm et al. discloses “an external electrical connector, comprising: a carrier (interposer; FIG. 7).”
While Lamm et al. discloses a connector capable of multiple protocols [the prior art shows such arrangements such as USB and HDMI through the interposer (FIG. 7). Other examples include USB, PCIe, and HDMI; Paragraph 0026], Lamm et al. does not disclose an arrangement with PCIe and one other protocol as disclosed in the limitation “and a plurality of pins disposed on the carrier, wherein the pins support PCI-E interface and at least one kind of USB, HDMI, and DP interface, and a part of the pins are selectively transmitting PCI-E interface and at least one kind of USB, HDMI, and DP signals.”  
Yuan et al. discloses “and a plurality of pins disposed on the carrier (represented by numbers 1-60; FIG. 7), wherein the pins support PCI-E interface and at least one kind of USB, HDMI, and DP interface, and a part of the pins are selectively transmitting PCI-E interface and at least one kind of USB, HDMI, and DP signals (the first mating portion can be provided with various transmitting interfaces and can include two at the same time (example shown is USB and HDMI), with other interfaces being available at the same time including PCIe and Displayport [Paragraph 0019]. See also pin map in [FIG. 7] with the simultaneous presence of USB, HDMI, and I/O (with I/O, in view of [Paragraph 0019], being equivalent to PCIe).”
Lamm et al. and Yuan et al. are analogous art in that they in the field of multiple connection protocol handling.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Lamm et al. and Yuan et al. as a means of receiving a variety of electrical connections capable of various transport protocols [Paragraph 0002]. 
As per claims 2 and 14, Lamm et al. discloses “the external electrical connector of claim 1 (as disclosed by Lamm et al. and Yuan et al. above), wherein a part of the pins support a PCI-E x16 interface (through module 770; FIG. 7).”  
claims 4 and 16, Lamm et al. discloses “the external electrical connector of claim 1 (as disclosed by Lamm et al. and Yuan et al. above), wherein a part of the pins are selectively used to transmit the PCI-E or HDMI signals (through switch 750; FIG. 7).”
As per claim 11, Lamm et al. discloses “a computer system, comprising: a motherboard module, comprising: a motherboard body comprising at least two of a PCI-E controller, a USB controller, an HDMI controller and a DP controller (FIG. 7).”
Lamm et al. discloses “and a first external electrical connector, comprising: a first carrier (interposer; FIG. 7).”
While Lamm et al. discloses a connector capable of multiple protocols [the prior art shows such arrangements such as USB and HDMI through the interposer (FIG. 7). Other examples include USB, PCIe, and HDMI; Paragraph 0026], Lamm et al. does not disclose an arrangement with PCIe and one other protocol as disclosed in the limitation “and a plurality of first pins disposed on the first carrier, wherein the first pins support PCI-E interface and at least one kind of USB, HDMI, and DP interfaces, and a part of the first pins are selectively transmitting PCI-E interface and at least one kind of USB, HDMI, and DP signals, wherein the first external electrical connector is disposed on the motherboard body and electrically connected to the at least two of the PCI-E controller, the USB controller, the HDMI controller, and the DP controller.”
Yuan et al. discloses “and a plurality of first pins disposed on the first carrier (represented by numbers 1-60; FIG. 7), wherein the first pins support PCI-E interface and at least one kind of USB, HDMI, and DP interfaces, and a part of the first pins are selectively transmitting PCI-E interface and at least one kind of USB, HDMI, and DP signals, wherein the first external electrical connector is disposed on the motherboard body and electrically connected to the at least two of the PCI-E controller, the USB controller, the HDMI controller, and the DP controller (the first mating portion can be provided with various transmitting interfaces and can include two at the same time (example shown is USB and HDMI), with other interfaces being available at the same time including PCIe and Displayport [Paragraph 0019]. See also pin map in [FIG. 7] with the simultaneous presence of USB, HDMI, and I/O (with I/O, in view of [Paragraph 0019], being equivalent to PCIe).”
Lamm et al. and Yuan et al. are analogous art in that they in the field of multiple connection protocol handling.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Lamm et al. and Yuan et al. as a means of receiving a variety of electrical connections capable of various transport protocols [Paragraph 0002]. 
As per claim 12, Lamm et al. discloses “the computer system of claim 11 (as disclosed by Lamm et al. and Yuan et al. above), further comprising: a first external expansion device (example in FIG. 4) comprising at least one of a PCI-E controller, a USB controller, an HDMI controller and a DP controller and at least one second external electrical connector, wherein each of the at least one second external electrical connector comprises a second carrier (interposer; FIG. 7).” 
Lamm et al. discloses “and a plurality of second pins disposed on the second carrier, wherein the second pins support at least two kinds of PCI-E, USB, HDMI, and DP interfaces, and a part of the second pins are selectively transmitting at least two kinds of PCI-E, USB, HDMI, and DP signals, the at least one second external electrical connector is electrically connected to the at least one of the PCI-E controller, the USB controller, the HDMI controller and the DP controller of the first external expansion device, and the second external electrical connector of the first external expansion device is electrically connected to the first external electrical connector disposed on the motherboard body (the wording of the claims indicates that the carrier can accommodate two protocols at once from among the protocols PCI-E, USB, HDMI, and DP. The prior art shows such arrangements such as USB and HDMI through the interposer (FIG. 7). Other examples include USB, PCIe, and HDMI; Paragraph 0026).”  
As per claim 13, Lamm et al. discloses “the computer system of claim 12 (as disclosed by Lamm et al. and Yuan et al. above), further comprising: a second external expansion device comprising at least one of a PCI-E controller, a USB controller, an HDMI controller and a DP controller and at least one third external electrical connector, wherein each of the at least one third external electrical connector comprises a third carrier (through an interposer (FIG. 7). See also examples in FIG. 3 and 4).”
Lamm et al. discloses “and a plurality of third pins disposed on the third carrier, wherein the third pins support at least two kinds of PCI-E, USB, HDMI, and DP interfaces, and a part of the third pins are selectively transmitting at least two kinds of PCI-E, USB, HDMI, and DP signals, the at least one second external electrical connector of the first external expansion device comprises two second external electrical connectors, one of the second external electrical connectors of the first external expansion device is electrically connected to the first external electrical connector disposed on the motherboard body, and the other of the second external electrical connectors of the first external expansion device is electrically connected to the third external electrical connector of the second external expansion device (the wording of the claims indicates that the carrier can accommodate two protocols at once from among the protocols PCI-E, USB, HDMI, and DP. The prior art shows such arrangements such as USB and HDMI through the interposer (FIG. 7). Other examples include USB, PCIe, and HDMI; Paragraph 0026).” 
Claims 3, 5-10, 15, and 17-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lamm et al. (Publication Number US 2014/0013024 A1) in view of in view of McCracken et al. (Patent Number US 9,017,092 B1).
As per claims 3 and 15, Lamm et al. and Yuan et al. disclose “the external electrical connector of claim 1 (as disclosed by Lamm et al. and Yuan et al. above).”
However, Lamm et al. and Yuan et al. do not disclose “wherein a part of the pins are selectively used to transmit the PCI-E or DP signals.”
McCracken et al. discloses “wherein a part of the pins are selectively used to transmit the PCI-E or DP signals (Column 22, lines 55-59).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Lamm et al. and Yuan et al. with elements of McCracken et al. as both prior arts are directed to the same field of a connector capable of multiple formats/protocols. Furthermore, the configuration of McCracken et al. also allows for multiple connection orientations that improves user experience [Column 2, lines 38-43].
claims 5 and 17, Lamm et al. and Yuan et al. disclose “the external electrical connector of claim 1 (as disclosed by Lamm et al. and Yuan et al. above).”
However, Lamm et al. and Yuan et al. do not disclose “wherein the pins comprise 14 USB signal pins and 72 PCI-E x16 signal pins.”
McCracken et al. discloses “wherein the pins comprise 14 USB signal pins (see Config. C and Config. D as they pertain to USB signals (Column 22, lines 24-48). Note that the number of pins is variable (E.g. 40 contacts/pin and 12 contacts/pin) (Column 21, lines 23-36), indicating that any number of pins can exist and hence a specific number of pins can be seen as a design choice) and 72 PCI-E x16 signal pins (see Config. E with Serial Lanes that can be used in context with PCEe (Column 22, lines 49-62). Note that the number of pins is variable (E.g. 40 contacts/pin and 12 contacts/pin) (Column 21, lines 23-36), indicating that any number of pins can exist and hence a specific number of pins can be seen as a design choice).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Lamm et al. and Yuan et al. with elements of McCracken et al. as both prior arts are directed to the same field of a connector capable of multiple formats/protocols. Furthermore, the configuration of McCracken et al. also allows for multiple connection orientations that improves user experience [Column 2, lines 38-43].
As per claims 6 and 18, Lamm et al. discloses “the external electrical connector of claim 5 (as disclosed by Lamm et al., Yuan et al., and McCracken et al. above), wherein in the 72 PCI-E x16 signal pins, 8 signal pins of the 72 PCI-E x16 signal pins are selectively used as HDMI signal pins and are selectively used to transmit the PCI-E or HDMI signals (HDMI signals with 8 pins dedicated to TX; FIG. 7), the 72 PCI-E x16 signal pins also comprise 4 HDMI signal pins, and the 8 signal pins transmit the HDMI signals together with the 4 HDMI signal pins (there also exists low speed HDMI signals that are connected to port 720 but bypass the switch 750 that handles the 8 TX signals for HDMI; FIG. 7).” 
As per claims 7 and 19, McCracken et al. discloses “the external electrical connector of claim 5 (as disclosed by Lamm et al., Yuan et al., and McCracken et al. above), wherein in the 72 PCI-E x16 signal pins, 8 signal pins of the 72 PCI-E x16 signal pins are selectively used as DP signal pins and are selectively used to transmit the PCI-E or DP signals (Config. F with DP lanes; FIG. 13B).”
Lamm et al. discloses the pin arrangement of “the 72 PCI-E x16 signal pins also comprise 4 DP signal pins, and the 8 signal pins transmit the DP signals together with the 4 DP signal pins (as shown by the example of HDMI in relation to PCIe where there also exists low speed HDMI signals that are connected to port 720 but bypass the switch 750 that handles the 8 TX signals for HDMI; FIG. 7).”  
As per claims 8 and 20, Lamm et al. and Yuan et al. disclose “the external electrical connector of claim 1 (as disclosed by Lamm et al. and Yuan et al. above).” However, Lamm et al. and Yuan et al. do not disclose “wherein the pins at least comprise 148 pins.”  
McCracken et al. discloses “wherein the pins at least comprise 148 pins (note that the number of pins is variable (E.g. 40 contacts/pin and 12 contacts/pin) (Column 21, lines 23-36), indicating that any number of pins can exist and hence a specific number of pins can be seen as a design choice).”  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Lamm et al. and Yuan et al. with elements of McCracken et al. as both prior arts are directed to the same field of a connector capable of multiple formats/protocols. Furthermore, the configuration of McCracken et al. also allows for multiple connection orientations that improves user experience [Column 2, lines 38-43].
As per claims 9 and 21, Lamm et al. and Yuan et al. disclose “the external electrical connector of claim 1 (as disclosed by Lamm et al. above).” However, Lamm et al. and Yuan et al. do not disclose “wherein the pins support the PCI-E and USB interfaces, and the pins used to transmit the USB signal are located between the pins used to transmit the PCI-E signal.”
McCracken et al. discloses “wherein the pins support the PCI-E and USB interfaces (Column 22, lines 55-59), and the pins used to transmit the USB signal are located between the pins used to transmit the PCI-E signal (compare Config. E (with general Serial Lanes that can pertain to PCI-E (Column 22, lines 55-59)) and Config. F (with USB signals). Generally, the USB signals (particularly UBS 2.0) are located in the middle of the pin grouping; FIG. 13B).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Lamm et al. and Yuan et al. with elements of McCracken et al. as both prior arts are directed to the same field of a connector capable of multiple formats/protocols. Furthermore, the [Column 2, lines 38-43].
As per claims 10 and 22, Lamm et al. and Yuan et al. disclose “the external electrical connector of claim 1 (as disclosed by Lamm et al. and Yuan et al. above).”
However, Lamm et al. and Yuan et al. do not disclose “wherein the pins comprise a plurality of pairs of high-speed signal pins, a plurality of ground pins, and a plurality of power pins, and one of the ground pins or one of the power pins is disposed between two adjacent pairs high-speed signal pins of the pairs of high-speed signal pins to shield a signal transmitted by the two adjacent pairs high-speed signal pins.”
McCracken et al. discloses “wherein the pins comprise a plurality of pairs of high-speed signal pins, a plurality of ground pins, and a plurality of power pins, and one of the ground pins or one of the power pins is disposed between two adjacent pairs high-speed signal pins of the pairs of high-speed signal pins to shield a signal transmitted by the two adjacent pairs high-speed signal pins (see Config. D, E, and F as they show the placement of the ground pins (GRND) with the POWER pins; FIG. 13B).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Lamm et al. and Yuan et al. with elements of McCracken et al. as both prior arts are directed to the same field of a connector capable of multiple formats/protocols. Furthermore, the configuration of McCracken et al. also allows for multiple connection orientations that improves user experience [Column 2, lines 38-43].

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated August 11, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach data transfer as they pertain to connectors capable of multiple simultaneous protocols:
U.S. PATENT NUMBERS:
2014/0156875 A1
2014/0194008 A1
CONCLUDING REMARKS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        November 5, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181